453 F.2d 1371
Jose Antonio RIVERA, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2609.
United States Court of Appeals,Fifth Circuit.
Dec. 20, 1971.

Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5 Cir. 1969, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966